Case: 14-50358       Document: 00512890316         Page: 1     Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-50358
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           January 6, 2015
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

JOSE RAUL BRUNO-SANDOVAL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-929-1


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       In contesting his 52-month within-advisory Sentencing Guidelines-
sentence, imposed following his conviction for illegal reentry, in violation of 8
U.S.C. §§ 1326(a) & 1326(b)(1)(2), Jose Raul Bruno-Sandoval challenges the
substantive reasonableness of his sentence, asserting it is greater than
necessary to accomplish the sentencing objectives of 18 U.S.C. § 3553(a). In
support, he contends the district court’s application of Guideline § 2L1.2 (the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-50358     Document: 00512890316      Page: 2    Date Filed: 01/06/2015


                                  No. 14-50358

illegal reentry Guideline) double-counts his prior conviction and fails to
account for the nonviolent nature of his offense, which he describes as an
“international trespass”. Bruno also asserts the district court failed to account
for his personal circumstances and the circumstances of this offense. In that
regard, he states he returned to the United States for family reasons.
      Although, at sentencing, Bruno objected to the substantive reason-
ableness of his sentence, subject to review for abuse of discretion, Gall v.
United States, 552 U.S. 38, 51 (2007), he claims, for the first time on appeal,
that his sentence is substantively unreasonable as a result of Guideline
§ 2L1.2. Therefore, regarding § 2L1.2, review is only for plain error. E.g.,
United States v. Rodriguez, 15 F.3d 408, 414 (5th Cir. 1994). Under that
standard, Bruno must show a forfeited plain (clear or obvious) error that
affected his substantial rights. Puckett v. United States, 556 U.S. 129, 135
(2009). If he does so, we have the discretion to correct the error, but should do
so only if it seriously affects the fairness, integrity, or public reputation of the
proceedings. Id. Nevertheless, regardless of whether review is for plain error
or abuse of discretion, Bruno has identified no reversible error.
      Bruno acknowledges his challenge to Guideline § 2L1.2 is foreclosed; he
raises it only to preserve it for possible future review. E.g., United States v.
Mondragon-Santiago, 564 F.3d 357, 366-367 (5th Cir. 2009). Our court has
also rejected his “double-counting” claim. E.g., United States v. Duarte, 569
F.3d 528, 529-31 (5th Cir. 2009). Similarly, our court is unpersuaded by the
contention that the Guidelines fail to account for the nonviolent nature of an
illegal reentry offense. E.g., United States v. Aguirre-Villa, 460 F.3d 681, 683
(5th Cir. 2006).
      The district court considered Bruno’s request for a lesser sentence but
found that a sentence in the middle of the Guidelines-sentencing range was



                                         2
    Case: 14-50358    Document: 00512890316   Page: 3   Date Filed: 01/06/2015


                               No. 14-50358

appropriate. His contentions regarding mitigating factors and benign motive
do not rebut the presumption of reasonableness. E.g., United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009); United States v. Gomez-Herrera, 523 F.3d
554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                     3